UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A Amendment No.1 (MARK ONE) (x) Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (Fee Required) For the fiscal year ended March 31, 2007 or () Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the transition period from to Commission File No. 0-12718 SUPERTEX, INC. (Exact name of Registrant as specified in its charter) California 94-2328535 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1235 Bordeaux Drive, Sunnyvale, California 94089 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code:(408) 222-8888 Securities registered pursuant to Section 12(b) of the Act: Title of each class: Common Stock Name of each exchange on which registered: Nasdaq Global Select Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 of Section 15(d) of the Act.YesoNox Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec. 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Check one.Large accelerated filer oAccelerated filer xNon-accelerated filer oSmaller Reporting Company o As of September 29, 2006, the last business day of the registrant’s most recently completed second fiscal quarter, there were 13,679,179 shares of the registrant’s common stock outstanding, and the aggregate market value of such shares held by non-affiliates of the registrant was $435,238,896 based on the closing price reported on the NASDAQ National Market on September 29, 2006. Shares of common stock held by officers, directors and other persons who may be deemed “affiliates” of the Registrant have been excluded from this computation.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The total number of shares outstanding of the Registrant's common stock as of June 11, 2007, was 13,732,728. Documents Incorporated by Reference:Part III incorporates by reference portions of the Company's definitive proxy statement for the Annual Meeting of Shareholders held on August 17, 2007 (the "Proxy Statement"). 1 Explanatory Note Supertex, Inc. (the “Company”) is filing this Amendment No. 1 to its Annual Report on Form 10-K (“the Amendment”) for the year ended March 31, 2007, which was originally filed on June 14, 2007 (“Original Filing”), to amend in its entirety the Exhibits 32.1, Certification of Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, and Exhibit 32.2,Certification of Chief Financial Officer pursuant to 18 U.S.C.
